DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 4-5, 9-10, 14, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. (US 20080065468 A1, hereinafter Berg).
Regarding Claim 1
Berg discloses a system, comprising: 
a plurality of sensors configured to sense an electrodermal response of a subject based on a response to an olfactory stimulus (¶98, 115) 
one or more engines configured to: 
receive the electrodermal response of a subject as Galvanic Skin Response (GSR) signals; (¶115-116)
process the GSR signals to generate GSR data; (¶115-117)
generate a product recommendation based at least on said GSR data. (¶83, 104)

Regarding Claim 2
Berg further discloses:
wherein the one or more engines are housed in a mobile computing device (¶67)

Regarding Claim 4
Berg further discloses:
wherein the one or more engines are further configured to generate preferred characteristic parameters of the olfactory stimulus based on the GSR data and to generate the product recommendation based on the preferred characteristic parameters (¶64, 104, 117, 120)

Regarding Claim 5
Berg further discloses:
wherein the one or more engines are configured to determine a product recommendation by comparing data indictive of the generated preferred characteristic parameters to product data accessible by the one or more engines (¶105)

Regarding Claim 9
Berg further discloses:
a camera configured to capture data indicative of the emotional state of the subject based on the response to the olfactory stimulus, wherein the product recommendation is generated based at least on said GSR data and said data indicative of the emotional state of the subject (¶8, 113, 115)

Regarding Claim 10
Berg further discloses:
wherein the one or more engines are configured to detect the electrodermal response based on the response to an olfactory stimulus includes processing circuitry configured to: detect a real-time cognitive process associated with an olfactory stimulus; detect a variation in an electrical characteristics of the skin associated with a response to one or more fragrance accords; detect a skin conductance based on a response to an olfactory stimulus; detect a change in a skin potential associated with a response to an olfactory stimulus; or detect conductivity fluctuations indicative of a response to an olfactory stimulus. (Berg: ¶53, 57, 116)

Regarding Claim 14
Berg discloses a method for recommending a product to a subject, comprising: 
obtaining Galvanic Skin Response (GSR) data of a subject based on exposure to an olfactory stimulus; (¶115-117)
analyzing the GSR data; (¶115-117)
recommending a product to the subject based on at least the analyzed GSR data (¶83, 104)

Regarding Claim 20
Berg further discloses:
obtaining data indicative of the emotional state of the subject based on the exposure to the olfactory stimulus, wherein said recommending a product to the subject based on the analyzed GSR data and said data indicative of the emotional state of the subject (Berg: ¶8, 113, 115)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6-8, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Stucki (US 20170140252 A1).
Regarding Claim 6
Berg discloses wherein the olfactory stimulus is a fragrance (Berg: ¶40, 77-78), but does not explicitly disclose:
wherein the data indictive of the generated preferred characteristic parameters includes a fragrance profile

Stucki teaches that it is known to include data indicative of a generated preferred characteristic parameters including a fragrance profile (Stucki: ¶67) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Berg with the fragrance profile generation, as taught by Stucki, since such a modification would have provided scientifically sound, repeatable color and scent recommendations uniquely compatible with the existing coloring of an individual (¶9 of Stucki)


Regarding Claim 7
Berg in view of Stucki further discloses:
wherein the fragrance profile is presented to the subject as the product recommendation (Stucki: ¶67-68, claim 6)

Regarding Claim 8
Berg in view of Stucki further discloses:
wherein the generated preferred characteristic parameters represent notes of the fragrance, and wherein the product recommendation is generated by comparing the fragrance profile with a set of fragrance profiles representing, respectively, a set of fragrances, the set of fragrance profiles accessible by the one or more engines (Stucki: ¶67-68)

Regarding Claim 11
Berg discloses a system, comprising: a scent response unit including processing circuitry configured to detect an electrodermal response based on a response to an olfactory stimulus; (Berg: ¶115-117)

Berg does not explicitly disclose:
a perfume selection unit including processing circuitry configured to generate one or more virtual instances of a fragrance subset based on at least one input associated with the electrodermal response

Stucki teaches that it is known to include a perfume selection unit including processing circuitry configured to generate one or more virtual instances of a fragrance subset based on at least one input (Stucki: ¶67-68: scent profile) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Berg with the virtual instances of a fragrance subset generation, as taught by Stucki, since such a modification would have provided scientifically sound, repeatable color and scent recommendations uniquely compatible with the existing coloring of an individual (¶9 of Stucki).


Regarding Claim 12
Berg in view of Stucki further discloses:
wherein the scent response unit including processing circuitry configured to detect the electrodermal response based on the response to an olfactory stimulus further includes processing circuitry configured to: detect a real-time cognitive process associated with an olfactory stimulus; detect a variation in an electrical characteristics of the skin associated with a response to one or more fragrance accords; detect a skin conductance based on a response to an olfactory stimulus; detect a change in a skin potential associated with a response to an olfactory stimulus; or detect conductivity fluctuations indicative of a response to an olfactory stimulus. (Berg: ¶53, 57, 116)

Regarding Claim 13
Berg in view of Stucki further discloses:
wherein the perfume selection unit further includes one of: processing circuitry configured to generate one or more instances of a degree of desirability score or a likeability measure; (Berg: ¶63)

Regarding Claim 15
Berg in view of Stucki further discloses:
wherein recommending a product to the subject based on the analyzed GSR data includes presenting a fragrance name to the subject (Stucki: claim 6) or presenting a fragrance profile to the subject (Stucki: ¶67-68)

Regarding Claim 16
Berg in view of Stucki further discloses:
obtaining questionnaire data of the subject indicative of a preference of a characteristic parameter of a product, wherein said recommending a product to the subject is based on the analyzed biometric data and the questionnaire data (Berg: ¶55, 97)

Regarding Claim 17
Berg in view of Stucki further discloses:
wherein the olfactory stimulus is a scent (Berg ¶77-78, and wherein the product is a perfume (Stucki: ¶67-68).

Regarding Claim 18
Berg in view of Stucki further discloses:
wherein recommending a product includes generating a fragrance profile based on the subject data and presenting the fragrance profile to the subject (Stucki: ¶67-68)

Regarding Claim 19
Berg in view of Stucki further discloses:
wherein recommending a product includes generating a fragrance profile based on the subject data, comparing the fragrance profile with a set of fragrance profiles representing, respectively, a set of fragrances to select a fragrance from the set of fragrances having a fragrance profile most similar to the generated fragrance profile, and presenting the selected fragrance to the subject. (Stucki: ¶67-68, Claim 6)

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Niedziela et al. (US 20170083927 A1, hereinafter Niedziela).
Berg discloses the claimed invention except for:
wherein the generated GSR data is represented as an image

Niedziela teaches that it is known to included representing generated GSR data as an image (Niedziela: ¶30, 38, fig. 4) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Berg with the image representation of GSR data, as taught by NIedziela, since such a modification would have provided a mechanism for assessing the marketability of a product (Niedziela: abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

“A Multisensor Data Fusion Approach for Predicting Consumer Acceptance of Food Products” (PTO-892 Reference U) discloses evaluating physiological response to product stimuli in order to predict customer product preferences, including utilizing GSR sensors to gather response data.
McDaniel et al. (US 20210256542 A1) discloses methods and systems for assessing an emotional response of a subject or a group to a sensory stimulus, including measuring skin response to stimuli.
Gaur (US 2022138948 A1) discloses methods and systems for providing various skin-related metrics and tracking the effects of skincare and cosmetic products, including recommending products to consumers based on biological reactions.
Pelletier (US 20040107053) discloses a method and a system for determining a scent or taste profile, including recommending perfumes based on a determined scent profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625